Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Corona et al. (20160345390) in view of Luckhardt (20150056344) and Luckhardt et al. (8563059) and Tran (10022614).
Corona teaches with respect to claims 1 and 13, a cooking compartment (par. 0062), a door configured to seal the cooking compartment (par. 0068 fig. 1), a sensor including a camera (par. 0103 last 6 lines) configured to photograph at least one food material (par. 0105 ref. 520) and a distance sensor (par. 0103; 0070 image capturing device) configured to detect a distance between the camera and the at least one food material (par. 0118, par. 0105 load surface vs background; par. 0107 par. 0105 last 6 lines) and 
a processor (par. 0074) configured to acquire a weight of the at least one food material (par. 0112) by providing an image obtained by photographing the at least one food material (par. 0111) and the detected distance (par. 0108) to an artificial intelligence model (par. 0111-0112; computer system directed to visual perception), and perform cooking according to a cooking course that is set on the basis of a kind of the at least one food material and the weight of the at least one food material (par. 0110 last 8 lines),
wherein the artificial intelligence model is trained by using training data (par. 0107; 3d model; par. 0080; memory and associated visual appearance) comprising an image obtained by photographing a food material and a distance from which an image is photographed and labeling data comprising a weight of a food material (par. 0109, 0112).
Corona teaches a cooking device comprising a camera to gather information and thus one of ordinary skill in the art would have been motivated to look to the art of image capturing cooking devices to determine and control the appropriate heating pattern as taught by Luckhardt.
Thus since Corona teaches image capturing devices to obtain information of the food prior to cooking, since Corona teaches a identifying a food support from a food load, i.e. an inner plate, since Corona teaches it is advantageous to provides for an automatic detection of the content of the cavity and identification of the load prior to cooking initiation, without user input and since Luckhardt teaches a same image capturing device for identifying cooking patterns automatically where the image capturing device is either within the cavity or mounted outside the cooking cavity above the door (col. 2 lines 37-46).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the image capturing device outside the 
Corona and Luckhardt ‘059 teach cooking devices comprising a camera to gather information and thus one of ordinary skill in the art would have been motivated to look to the art of image capturing cooking devices to determine and control the appropriate heating pattern as taught by Luckhardt ‘059 and more specifically one of ordinary skill in the art would have been motivated to look a specific inventor teachings as further taught by Luckhardt ‘344.
Corona and Luckhardt ‘059 teach a memory for comparison of obtained images to stored images to identify the appropriate heating pattern, in addition to teaching the image acquired by the image-capturing device may be via wireless communication for subsequent analysis of the image and extracting information from the image, which information may then be sent to the control unit (par. 0076).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use current technology, i.e. a neural network, to achieve a same identification of food for controlling cooking thus further providing the advantage of increasing the number of recognized foods such that the possibility may be provided that distinct food items may be treated as separate food items. Hence it may be possible to assign different food categories to different food items (par. 0012) as desired by both by increasing and increasing the size of stored datasets (par. 0015) by providing the advantage of an automatic operation of the appliance, and in particular a self-learning automatic operation of the appliance. Which in 
Corona teaches a cooking device comprising a camera to gather information and automate cooking and thus one of ordinary skill in the art would have been motivated to look to the art of image capturing cooking devices to determine and control the appropriate heating pattern as taught by Tran.
Tran teaches a smart cooking device for automating a cooking process comprising a camera to monitor the cooking cavity to achieve predetermined cooking (col. 28 lines 51-54).  More specifically Tran teaches the processor controlling the cooking device is configured to communicate with a refrigerator through a communication unit (col. 27 lines 62-67; issued command), receive information on whether the at least one food material is taken out from a cooling compartment or a freezing compartment of the refrigerator (col. 27 lines 64-65), set a unfreezing course (col. 27 lines 65-68; coordinate time) and perform the unfreezing course when the at least one food material has been taken out from the freezing compartment and is placed inside of the artificial intelligence cooking device (col. 27 lines 64-67).
Thus since Tran teaches as Corona teaches image capturing devices to obtain information of the food prior to cooking, since both teaches it is advantageous to provides for an automatic detection of the content of the cavity and identification of the load prior to cooking initiation, since Corona and Luckhardt teach a memory for comparison of obtained images to stored images to identify the appropriate heating pattern, in addition to teaching the image acquired by the image-capturing device may be via wireless communication for subsequent analysis of the image and extracting information from the image, which information may then be sent to the control unit (par. 0076) and since cooking a food requires a retrieval of the food.

The cooking course comprises at least one of a cooking temperature or a cooking time (par. 0110).
The processor acquires a weight of a first food material (par. 0079, 0093, 0119, fig. 3) and a weight of a second food material (par. 0079, 0093, 0119, fig. 3) by providing an image obtained by photographing the first and second food materials and the detected distance to the artificial intelligence model, and set the cooking course by using a kind of the first food material, a weight of the first food material, a kind of the second food material, and a weight of the second food material (par. 0079, 0093, 0119, fig. 3).
The processor acquires a first cooking course by using the kind of the first food material and the weight of the first food material and a second cooking course by using 
The processor performs cooking according to the first cooking course having a longer cooking time (par. 0016) among the first cooking course and the second cooking course when the first cooking course and the second cooking course are different from each other (par. 0016).
The processor outputs a notice (par. 0095; display corresponding region) when first cooking course and the second cooking course are different from each other (par. 0095).
The processor receives a user's feedback on the set cooking course and corrects the set cooking course on the basis of the feedback (par. 0095).
An input unit configured to receive a user input (par. 0094).  Though Corona is silent to the camera is disposed at an upper center region of the front surface of the artificial intelligence cooking in an area adjacent to the input unit.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the image capturing device outside the cooking cavity adjacent to the user input as taught by Luckhardt (fig. 7) the motivation being achieving a same provision and utilization of product top-views and contour-levels to extract the product feature or product features more accurately and achieving the advantage of greatly avoiding disturbing and harmful influences arising from high temperatures and temperature variations, dirt that could probably stain the camera lens, humidity and infrared radiation reflected by the product, object or chamber walls as taught by Luckhardt (col. 2 lines 33-47).
Corona teaches an inner plate (par. 0103 ref. 540) contacting the cooking compartment wherein camera is configured to capture the image of the at least one food material is disposed on the inner plate (fig. 1).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the image capturing device outside the cooking cavity to photograph the food material on an inner plate when a door is opened as taught by Luckhardt (fig. 7) the motivation being achieving a same provision and utilization of product top-views and contour-levels to extract the product feature or product features more accurately and achieving the advantage of greatly avoiding disturbing and harmful influences arising from high temperatures and temperature variations, dirt that could probably stain the camera lens, humidity and infrared radiation reflected by the product, object or chamber walls as taught by Luckhardt (col. 2 lines 33-47)

The processor is further configured to receive a user feedback on the cooking course (par. 0095; where “on the cooking course” is taken with respect to desired cooking course; alternatively par. 0112), and adjust the cooking course based on the user feedback (par. 0095, par. 0112).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Corona et al. (20160345390) in view of Luckhardt (20150056344), Luckhardt et al. (8563059), Tran (10022614) and Breunig et al. (20140050826).
Corona and Luckhardt and Tran are taken as above.
Corona teaches an improved cooking device due to cooking multiple foods at a time and thus one of ordinary skill in the art would have been motivated to look to the art of control units of cooking more than one food type at a time.
Though silent to providing a notification specific to the predefined cooking patterns of multiple foods, importantly Corona teaches the inventive aspect of identifying weight of different foods for its art recognized purpose of determining heat patterns and cook time patterns specific to each of the multiple different types of foods (par. 0079, 0110).
Thus since both teach cooking appliances which calculate an optimal time sequence of processes running one after another and/or running partly parallel, and displays the corresponding result to the operator via loading and unloading requests and since Breunig further teaches the advantage of additional variability as desired by Corona for performing the cooking with different priorities, i.e. food specific cooking.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the user specific notification as taught by Beunig, with respect to individual food products of the multiple food products cooking concurrently as taught by both thus not only optimization of the cooking quality of multiple foods at a time but further providing the advantage of interlacing and/or stacking of programs making it possible to use a cooking chamber atmosphere in an energy and time-saving manner for the purpose 
With respect to claim 8, since both teach cooking appliances which calculate an optimal time sequence of processes running one after another and/or running partly parallel, and displays the corresponding result to the operator via loading and unloading requests and since Breunig further teaches the advantage of additional variability as desired by Corona for performing the cooking with different priorities, i.e. food specific cooking.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the user specific notification as taught by Breunig, with respect to individual food products of the multiple food products cooking concurrently as taught by both thus not only optimization of the cooking quality of multiple foods at a time but further providing the advantage of interlacing and/or stacking of programs making it possible to use a cooking chamber atmosphere in an energy and time-saving manner for the purpose of preparing different foods and providing to an operator information via the display device as to which cooking product could be cooked optimally parallel to a cooking process that is already running. Thus, outputs a notice of removing the second food material when the second time elapses as taught by Breunig (par. 0035) and providing the optimum interlacing of programs and parallel processing of cooking products (par. 0046) by displaying a notification to a user when and which cooking product is to loaded and unloaded (par. 0017 last 4 lines).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Corona et al. (20160345390) in view of Luckhardt (20150056344), Luckhardt et al. (8563059), Tran (10022614) and Jackson et al. (20110256284).
Corona and Luckhardt and Tran are taken as above.
Corona teaches a cooking device for cooking multiple foods at a single time and calculate weights of the food within a cooking cavity and thus one of ordinary skill in the art would have been motivated to look to the art of identifying the weight of first and 
Though silent to the memory, as taught by Corona, further comprising stored ratios between the weight of the first and second foods, Corona teaches identifying the weight of first and second food items to control the heating pattern since information about the weight of the load determines the time needed for heating of the first and second foods (par. 0026).  Thus it would have been obvious to one of ordinary skill in the art to further provide the recognized weights as taught by Corona relative a single cooking of multiple foods as weight ratios as taught by Jackson (par. 0055) for its art recognized purpose of even heating of multiple foods and more specifically as taught by Corona providing weight memory specific to the obtained weights of the different foods to determine the microwave energy needed to a particular region as desired by both.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Corona et al. (20160345390) in view of Luckhardt (20150056344), Luckhardt et al. (8563059), Tran (10022614) and Garcia (20140300722).
Corona and Luckhardt and Tran are taken as above.
Corona teaches a cooking device comprising a camera to gather information to calculate weights of the food within a cooking cavity and thus one of ordinary skill in the art would have been motivated to look to the art of image capturing devices for both identifying the type of food in an image and to accurately determine the size of the imaged portion as desired by Corona and taught by Garcia.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to calculate a total calorie as taught by Garcia by using the kind of the first food material, the weight of the first food material, the kind of the second food material, and the weight of the second food material as taught by Garcia thus achieving the taught advantage of combining measurement software to further the weight controlled cooking of Corona with calorie information for each portion as taught by Garcia (par. 0156) and further providing the user an output of the total calories and nutrition information on a per weight basis as taught by Garcia using a same food identifying image as taught by all.

Response to Arguments
With respect to applicants urging directed to Corona and Luckhardt, and thus in response to applicant's arguments against the references individually it is noted, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In the instant case, Tran teaches a smart cooking device for automating a cooking process comprising a camera to monitor the cooking cavity to achieve predetermined cooking (col. 28 lines 51-54).  More specifically Tran teaches the processor controlling the cooking device is configured to communicate with a refrigerator through a communication unit (col. 27 lines 62-67; issued command), receive information on whether the at least one food material is taken out from a cooling compartment or a freezing compartment of the refrigerator (col. 27 lines 64-65), set a unfreezing course (col. 27 lines 65-68; coordinate time) and perform the unfreezing course when the at least one food material has been taken out from the freezing compartment and is placed inside of the artificial intelligence cooking device (col. 27 lines 64-67).
Thus since Tran teaches as Corona teaches image capturing devices to obtain information of the food prior to cooking, since both teaches it is advantageous to provides for an automatic detection of the content of the cavity and identification of the load prior to cooking initiation, since Corona and Luckhardt teach a memory for comparison of obtained images to stored images to identify the appropriate heating pattern, in addition to teaching the image acquired by the image-capturing device may be via wireless communication for subsequent analysis of the image and extracting information from the image, which information may then be sent to the control unit (par. 0076) and since cooking a food requires a retrieval of the food.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and further provide the same cooking device communication with a refrigerator and identifying the state of the food thereby anticipating a cooking program specific to a frozen food (par. 0031; par. 0035) as taught by Corona for its art recognized purpose of retrieving a specific food ingredient for cooking and relative retrieving a desired frozen food as taught by Tran and set a unfreezing course (col. 27 lines 65-68; coordinate time) and perform the unfreezing course when the at least one food material has been taken out from the freezing compartment and is placed inside of the artificial intelligence cooking device (col. 27 lines 64-67) thus further controlling different food categories to different food items (par. 0012) as desired by both by increasing and increasing the size of stored datasets (par. 0015) by providing the advantage of an automatic operation of the appliance, and in particular a self-learning automatic operation of the appliance. Which in contrast to known methods and devices, allows 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792